Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 9/12/22 is acknowledged. Therefore, Examiner will exam elected claims/embodiment.
Claim Objections 
Claims 1 and dependent claims are objected to because of the following informalities:  
In claim 1, “the circuit board assembly including one or more heat-generating, electronic components; and a thermal management system coupled to the circuit board assembly and positioned to disperse heat from the one or more electronic components” are not supported by the SPEC/drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. In addition, how many components are claiming is unclear. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lassini (US 20170339805) in view of Kehret (US 8427828). 
Regarding claim 1, Lassini disclosed A sealed communications module (abstract; fig 1-6) comprising: a sealed housing having an interior and having a top wall, a bottom wall, and a side wall extending between the top wall and the bottom wall (at least fig 2-3, the top wall, a bottom wall, and a side wall extending between the top wall and the bottom wall); a circuit board assembly positioned in the interior between the top wall and the bottom wall (at least fig 3, 14), the circuit board assembly including one or more heat-generating, electronic components (paragraph [19]-[20]); and a thermal management system coupled to the circuit board assembly and positioned to disperse heat from the one or more electronic components (paragraph [19]-[20]), the thermal management system including: a first thermal pathway having a first end portion attached to the circuit board assembly and a second end portion positioned near the side wall of the sealed housing (at least fig 4-6, first thermal pathway having a first end portion attached to the circuit board assembly and a second end portion positioned near the side wall of the sealed housing), wherein the first thermal pathway is configured to disperse heat from the circuit board assembly toward the second end portion of the first thermal pathway (at least fig 4-6); a second thermal pathway coupled to the second end portion of the first thermal pathway (at least fig 4-6, the second thermal pathway coupled to the second end portion of the first thermal pathway toward the side wall), the second thermal pathway comprising at least a portion of the side wall of the sealed housing (at least fig 4) wherein the second thermal pathway is configured to disperse heat in a first plane through the side wall of the sealed housing (at least fig 4, the plane through the side wall of the sealed housing); and a third thermal pathway coupled to the second end portion of the first thermal pathway (at least fig 4, the third thermal pathway coupled to the second end portion of the first thermal pathway and away from the module 23/14)
Lassini lacks teaching: the third thermal pathway comprising at least a portion of the top or bottom wall of the sealed housing, wherein the third thermal pathway is configured to disperse heat in a second plane through the top or bottom wall of the sealed housing. 
Kehret teaches a module comprising: at least a portion of the top or bottom wall of the sealed housing (at least fig 5), wherein the thermal pathway is configured to disperse heat in a plane through the top or bottom wall of the sealed housing (at least fig 5; see also paragraph col 7, lines25-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (at least a portion of the top or bottom wall of the sealed housing, wherein the thermal pathway is configured to disperse heat in a plane through the top or bottom wall of the sealed housing) and modify to previous discussed structure (modified to the primary art’s housing which already have heat sink on the side walls) so as to further remove more heat for the modified structure. 
Regarding claim 3, modified Lassini further disclosed the second thermal pathway comprises: a thermal pad connected to the second end portion of the first thermal pathway (at least fig 4, the pad located on either ends of the subtract); and a heat sink having a first portion attached to and extending laterally away from the thermal pad (at last fig 4, heat sink having a first portion attached to and extending laterally away from the thermal pad) and a second portion integrally connected to the first portion and forming at least a portion of the side wall of the sealed housing (at least fig 4, the portion integrally connected to the first portion and forming at least a portion of the side wall of the sealed housing).
Regarding claim 4, modified Lassini further disclosed the second thermal pathway further includes one or more fins extending outwardly from the side wall of the sealed housing (see fig 4 or fig 3).
Regarding claim 5, modified Lassini further disclosed the first plane of the second thermal pathway coincides with at least a portion of the side wall of the sealed housing (at least fig 4, the plane of the second thermal pathway coincides with at least a portion of the side wall of the sealed housing on the side); and the side wall of the sealed housing includes one or more heat exchange members projecting outwardly away from the side wall (at least fig 3, fig 4) and positioned to allow air to flow thereover for heat dissipation away from the sealed housing (at least fig 3, fig 4).
Regarding claim 6, modified Lassini further disclosed the third thermal pathway comprises: a thermal pad attached to the second end of the first thermal pathway (at least fig 4, the thermal pad attached to the second end of the first thermal pathway; next to the 14); and a heat sink (at least fig 4, the heat sink connected to the thermal pad with the thermal pad sandwiched between the heat sink and a portion of the first thermal pathway, on the end) connected to the thermal pad with the thermal pad sandwiched between the heat sink and a portion of the first thermal pathway (at least fig 4), the heat sink having a first portion attached to the thermal pad (at least fig 4).
Modified Lassini lacks teaching: a second portion connected to the first portion and defining at least the portion of the top or bottom wall of the sealed housing.
Kehret further teaches a module comprising: a portion connected to the first portion (at least fig 5 connected to the first portion through the side wall or the housing) and defining at least the portion of the top or bottom wall of the sealed housing (see fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a portion connected to the first portion and defining at least the portion of the top or bottom wall of the sealed housing) and modify to previous discussed structure (modified to the previous discussed structure) so as to further remove more heat the modified structure. 
Regarding claim 7, modified Lassini further disclosed the third thermal pathway further includes heat exchange fins extending outwardly from the top or bottom wall of the sealed housing (at least fig 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature and modify to previous discussed structure so as to further remove more heat the modified structure. 
Regarding claim 8, modified Lassini further disclosed the second plane of the third thermal pathway is coincident with at least a portion of the top wall of the sealed housing (at least Kehret’s fig 5 and modified to the primary art); and the top wall of the sealed housing includes one or more heat exchange members projecting outwardly away from the top wall and positioned to allow air to flow thereover for heat dissipation away from the sealed housing (at least Kehret’s fig 5).


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 2, the allowability resides in the overall structure of the device as recited in this independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the first thermal pathway comprises: a first heat spreader having a first surface attached to the circuit board assembly and a second surface opposite the first surface; an insulative layer attached to and at least partially covering the second surface of the first heat spreader; a thermal pad attached to a non-insulated portion of the second surface of the first heat spreader; one or more heat pipes extending away from the thermal pad, each heat pipe having a first end portion connected to the thermal pad and a second end portion opposite the first end portion of the one or more heat pipes; a second heat spreader extending away from the thermal pad, the second heat spreader having one or more channels positioned to cover the one or more heat pipes, a first portion connected to the thermal pad with the thermal pad between the first portion and the second surface of the first heat spreader, a second portion positioned opposite the first portion and coupled to the one or more heat pipes, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Lassini (US 20170339805) in view of Kehret (US 8427828), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841